COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOSE JUAN SANDOVAL,                            §
                                                                No. 08-11-00283-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                                 346th District Court
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                   Appellee.                    §
                                                                 (TC# 20100D02656)

                                          O R D E R

         The Court has reviewed the appellate record in the above-styled and numbered cause and
has determined that multiples issues are presented by the judgment. These issues have not been
identified by the parties or addressed in the briefs. At the top of the first page, the judgment
states the cause number and refers to “Counts I - IV of V.” A jury found Appellant guilty of
Counts I, II, and III, but the judgment does not reflect each of those convictions, and it does not
reflect that he was acquitted of Count IV. The judgment also does not reflect that the trial court
assessed a sentence for each conviction (Counts I, II, and III) or whether those three sentences
are to run concurrently or consecutively. See TEX.PENAL CODE ANN. § 3.03 (West Supp. 2012).
The Court has determined it is necessary for the parties to provide additional briefing on these
issues. We therefore abate the appeal and direct Appellant and the State to file letter briefs
addressing these issues. The letter briefs are due to be filed no later than 30 days from the date
of this order. The appeal will be reinstated upon the filing of the letter briefs.

       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2013.


                                             PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.